Allowable Subject Matter
	Claims 1, 3-10 are allowed.

	The closest reference found similar to the subject matter are: ("20070015537"|"20080013758"|"20080032650"|"20080312935"|"20100273421"|"6114774"|"7930004"|"8923527").  However, after performing an updated search and consideration each reference alone or in combination do not disclose :
vehicle media player comprising: a media player module; a microphone module electrically connected to the media player module, the microphone module comprising a first casing, a second casing, a unidirectional microphone, a protective housing, and a microphone support, the unidirectional microphone is fixed to the microphone support, and one end of each of the first casing and the second casing being received in one end of the protective housing; a cigarette lighter connector; and a connection cable comprising two opposite ends that are electrically connected to the media player module and the cigarette lighter connector, respectively; wherein the first casing and the second casing each define a plurality of first through holes, and the protective housing defines a plurality of second through holes communicating with the first through holes of the first casing and the second casing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/           Primary Examiner, Art Unit 2649